DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 4, 10, and 16 have been amended.  New claims 19 and 20 are added.  Claims 1-20 are pending and under examination on the merits.
  

Response to Amendment
The Amendment by Applicants’ representative Ms. Karen L. Kimble on 05/03/2022 has been entered.   

Response to Arguments/Amendments
Claim objection
 
Applicant fails to respond to objection of claim 16.   The objection is maintained.

Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendments to claims 1 and 4 obviate the rejection.  The rejection is withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s argument has been fully considered, but is not persuasive.  Applicant’s argument is on the ground that the coal fly ash (CFA) in Jha (#1 reference) does not contain geopolymer material before or after the fusion of CFA with NaOH at 750 °C in N2, because CFA, used in Jha’s teaching, is an aluminosilicate material containing significant amount of SiO2 and Al2O3.  Since no alkali silicate activator solution was involved in the reaction to initiate geopolymerization to form any geopolymer material from CFA, no geopolymer material is formed in Jha’s teaching, see pages 12-13 of 23 of the Remark.   
Regarding Rossi’s (#2), Applicant argues that no carbonaceous material is used, no high temperature chemical activation is conducted, and no activated carbon is formed in Rossi’s teaching. The material disclosed in Rossi’s teaching contains only geopolymer and zeolite, see page 13 of 23 of the Remark  
Regarding Sricharoenchaikul’s (#3), Applicant argues that Sricharoenchaikul discloses a method of producing activated carbon from the pyrolysis of physic nut soaked with KOH activating agent. (See Abstract) However, no geopolymer or zeolite is formed in #3 teaching. The material disclosed in cited Sricharoenchaikul contains only activated carbon, see page 13 of 23 of the Remark. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Specifically, in response to applicant's argument that “the coal fly ash (CFA) in Jha (#1 reference) does not contain geopolymer material before or after the fusion of CFA with NaOH at 750 °C in N2, because CFA, used in Jha’s teaching, is an aluminosilicate material containing significant amount of SiO2 and Al2O3”, it should be pointed out that CFA does contain Na2O, and K2O in addition to NaOH solution added to CFA, see Table 1 of Jha.  The resulting mixture contains all the precursor for preparing the geopolymer material including precursor of alkali silicate.  After the fusion of CFA with NaOH at 750 °C in N2, both geopolymer material and zeolite are formed in-situ, along with activated carbon.   This method is further auggested by Rossi’s (#2) “2.2. Zeolite-geopolymer composite preparation” at page 645, wherein the zeolite-geopolymer composite was prepared by with 75 wt% biomass fly ash (BA) and 25 wt% metakaolin (MK), followed by curing of 3, 7, and 28 days respectively according the procedure published in ref [14] “Rossi et al., Constr and Build Mater, (2018), v191, 39-46” wherein a mixture of sodium silicate and sodium hydroxide was used, see “2.1. Raw materials” at page 40, left column.   Therefore, using a mixture of sodium silicate and sodium hydroxide is taught and/or suggested by Rossi.  Therefore, Jha in view of Rossi’s and/or Sricharoenchaikul indeed teaches a process for producing composite adsorbents having components of geopolymer, zeolite, and activated carbon.   The rejection is maintained.

The following rejection is necessitated by the amendment filed on 05/03/2022.

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., Journal of Hazardous Materials, (2008), v.160, p.148-153, in view of Rossi et al.  Journal of Materials Letters, (2019), v.236, p.644-648, published Nov. 5, 2018, Rossi et al., Constr and Build Mater, (2018), v191, 39-46, and/or Sricharoenchaikul et al., Energy and Fuels, (2008), v22, p31-37.

Applicants’ claim 1 is drawn to a process for producing composite adsorbents having components of geopolymer, zeolite, and activated carbon, comprising: (a) mixing a geopolymer material, a carbonaceous material, and an alkali activating agent, wherein the alkali activating agent to carbonaceous material solid mass ratio is at least 0.25:1, respectively, to produce a paste mixture wherein the paste mixture has a uniform composition and desired rheology for shaping, (b) fabricating the paste mixture using common adsorbent shaping methods to form granule or pellet compositions possessing suitable sizes for adsorption processes, (c) curing the granule or pellet compositions as needed at ambient temperature or by heating to increase strength, (d) chemically activating the carbonaceous material in the granule or pellet compositions at a temperature of greater than about 400°C in an inert gas using the alkali activating agent present in the compositions to in-situ produce activated carbon, (e) conducting hydrothermal treatment of the composition to convert part of the geopolymer to in-situ produce zeolite and form the composite adsorbents, and (f) washing and drying the produced composite adsorbents.

Applicants’ claim 15 is drawn to a composite adsorbent comprising a mixture of geopolymer, zeolite, and activated carbon whenever produced by the process of claim 1.

Applicants’ claim 16 is drawn to a process for preparing a composite adsorbent having a geopolymer, zeolite, and activated carbon, the improvement comprises the steps of: (a) chemically activating a carbonaceous material in a granule or pellet composition form, at a temperature of greater than about 400°C, in an inert gas, using an alkali activating agent present in the compositions to in-situ produce activated carbon, and (b) conducting hydrothermal treatment of the composition of step (a) to convert part of the geopolymer to in-situ produce zeolite and form the composite adsorbent.

Determination of the scope and content of the prior art (MPEP §2141.01)
Jha et al. discloses a method of manufacturing adsorption materials of activated carbon and zeolite by activating coal flu ash (CFA) by fusion with NaOH at 750 °C in N2 followed by hydrothermal treatments under various conditions at 80 °C or 100 °C for 24 hour.  The resulting adsorption materials are capable to absorbing metals of Ni+2, Cu+2, Cd+2, and Pb+2, see Abstract at page 148.  Jha et al. discloses 1g of CFA was mixed with 2.0 g NaOH and fired at 750 °C in N2 (i.e. the alkali activating agent to carbonaceous material solid mass ratio is at least 0.25:1).  The chemical composition of two types of coal fly ash including SiO2, Al2O3, and carbon, see Table 1 at page 149.   Therefore, the CFA contains geopolymer material and carbonaceous material.  

Rossi et al. discloses a method of in-situ synthesis of geopolymerization of biomass fly ash and metakaolin in the presence of sodium hydroxide (NaOH), wherein metakaolin is one type of geopolymer material, see “2.2 Zeolite-geopolymer composite preparation” page 645, and Fig. 2, page 646.  Rossi et al. discloses the specimens were cured at 60 °C to obtain zeolite-containing geopolymers, according the procedure published in ref [14] “Rossi et al., Constr and Build Mater, (2018), v191, 39-46” wherein a mixture of sodium silicate and sodium hydroxide was used, see “2.1. Raw materials” at page 40, left column. See Abstract at page 644.   In addition, Rossi et al. discloses the material through said process can be used as absorbents for H2O and N2 adsorption, see Table 1, and Fig. 3, page 647.     

Sricharoenchaikul et al. discloses a method of preparation of activated carbon from the pyrolysis of biomass extract of physic nut at 400-800 °C with hold times of 15, 120, and 240 min, wherein the activated carbon was prepared by soaking in concentrated KOH (i.e. an alkali activating agent), see Abstract at page 31, and Experimental Section at page 32.     

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the instantly claimed methods of claim 1 and the method of Jha et al. is that the prior art does not teach steps a) the paste mixture has a uniform composition and desired rheology for shaping, (b) fabricating the paste mixture using common adsorbent shaping methods, including granulation or extrusion, to form granule or pellet compositions possessing suitable sizes for adsorption processes, and c) curing the granule or pellet compositions as needed at ambient temperature or by heating to increase strength.  
  
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

The instantly claimed method would have been obvious over the Jha method because 
the difference is further taught and/or suggested by Rossi et al and Sricharoenchaikul et al.  Rossi et al. discloses a method of in-situ synthesis of geopolymerization of biomass fly ash and metakaolin in the presence of sodium hydroxide (NaOH), wherein metakaolin is one type of geopolymer material, see “2.2 Zeolite-geopolymer composite preparation” page 645, and Fig. 2, page 646.  Rossi et al. discloses the specimens were cured at 60 °C to obtain zeolite-containing geopolymers, according the procedure published in ref [14]-Rossi-2 “Rossi et al., Constr and Build Mater, (2018), v191, 39-46” wherein a mixture of sodium silicate and sodium hydroxide was used, see “2.1. Raw materials” at page 40, left column. Sricharoenchaikul et al. teaches a method of preparation of activated carbon from the pyrolysis of biomass extract of physic nut using a twin screw extruder and sieved to the particle size of 0.43-0.50, 0.50-0.85, and 0.85-1.80 mm, respectively.  Therefore, Rossi et al. and Sricharoenchaikul et al. teaches/suggests steps (a-c) of applicant’s claim 1. Furthermore, step c) curing the granule or pellet compositions as needed at ambient temperature, it is an optional step, and Sricharoenchaikul’s screwing step can be interpreted as curing at ambient temperature.  In terms of step (f), Sricharoenchaikul et al. teaches washing with water and drying the produced composite adsorbents at 400 °C for 30 min, see “2.4 Preparation of Activated Carbon” at page 32, right column.
	In term of claim 2, wherein the geopolymer material is a class of aluminum silicate inorganic polymers which have an amorphous 3-dimensional polysialate network consisting of SiO4 and AlO4 tetrahedra, Jha, and Rossi teach adsorption materials of activated carbon and zeolite or in-situ synthesis of geopolymerization of biomass fly ash and metakaolin, wherein fly ash and metakaolin contain the geopolymer material of aluminum silicate inorganic polymers which have an amorphous 3-dimensional polysialate network consisting of SiO4 and AlO4 tetrahedra.  
In term of claim 3, wherein the geopolymer material comprises an aluminosilicate source, an alkali silicate activator, and a carrier fluid, Jha, and Rossi teach the aluminosilicate source is biomass fly ash and metakaolin, an alkali silicate activator is sodium silicate in a mixture of sodium silicate and sodium hydroxide was used, see “2.1. Raw materials” at page 40, left column of Rossi-2.
In term of claim 4, wherein the carbonaceous material is coal, petroleum coke, charcoal, petroleum asphalt, wood, bamboo, coconut husk, lignite, rice husk, waste rubber tire, or biomass, Jha, Rossi, and Sricharoenchaikul teach the carbonaceous material is charcoal of ash fly or biomass, or biomass extract of physic nut.  
In term of claims 5-7, Jha, Rossi, and Sricharoenchaikul teach the alkali activating agent is an alkali metal of NaOH or KOH.
In term of claims 8-9, Jha et al. discloses the ratio of the alkali activating agent to carbonaceous material solid mass ratio is at least 2:1.
In term of claim 10, Sricharoenchaikul teaches treating the screwed biomass with N2 for 15 min to ensure inert conditions in the reaction bed before pyrolysis, see “2.3 Pyrolysis Process”, left column at page 32. 
In term of claim 11, it would be obvious because Sricharoenchaikul teaches that 15 minutes N2 treatment would be routine optimization over the claimed curing time of 1-72 hours.
In term of claim 12, it would be obvious because Jha and Rossi do not teach purging with inner gas before pyrolysis of the biomass. One ordinary skilled in the art would know that the process container contain moisture.  
In term of claim 13, all cited prior art references teach the pyrolysis was carried out 400-800 °C.
In term of claim 14, Jha et al. discloses the hydrothermal treatments under various conditions at 80 °C or 100 °C for 24 hours.
In terms of claim 15 drawn to a composite adsorbent comprising a mixture of geopolymer, zeolite, and activated carbon whenever produced by the process of Claim 1, because the process of making composite adsorbent have been demonstrated to be obvious over the prior art teaching, the composite adsorbent made from the known process would also be obvious.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Also see MPEP§2112.01(I).
In term of claim 16, Jha et al. discloses a method of manufacturing adsorption materials of activated carbon and zeolite by activating coal flu ash (CFA) by fusion with NaOH at 750 °C in N2 followed by hydrothermal treatments under various conditions at 80 °C or 100 °C for 24 hour.  Rossi et al. discloses a method of in-situ synthesis of geopolymerization of biomass fly ash and metakaolin in the presence of sodium hydroxide (NaOH), wherein metakaolin is one type of geopolymer material, see “2.2 Zeolite-geopolymer composite preparation” page 645, and Fig. 2, page 646.  Rossi et al. discloses the specimens were cured at 60 °C to obtain zeolite-containing geopolymers, according the procedure published in ref [14] “Rossi et al., Constr and Build Mater, (2018), v191, 39-46” wherein a mixture of sodium silicate and sodium hydroxide was used, see “2.1. Raw materials” at page 40, left column. See Abstract at page 644.   In addition, Rossi et al. discloses the material through said process can be used as absorbents for H2O and N2 adsorption, see Table 1, and Fig. 3, page 647.  Rossi et al. discloses the material through said process can be used as absorbents for H2O and N2 adsorption, see Table 1, and Fig. 3, page 647.   Sricharoenchaikul et al. discloses a method of preparation of activated carbon from the pyrolysis of biomass extract of physic nut at 400-800 °C with hold times of 15, 120, and 240 min, wherein the activated carbon was prepared by soaking in concentrated KOH (i.e. an alkali activating agent), see Abstract at page 31, and Experimental Section at page 32.  On ordinary skilled in the art would be motivated to process the composite adsorbents of Applicant’s claim 16 based on the disclosures of cited three prior art as a whole because they are drawn to the same application through geopolymerization of biomass followed by hydrothermal treatment. 
In term of claim 17, all cited prior art references teach the pyrolysis was carried out 400-800 °C.
In term of claim 18, Jha et al. discloses the hydrothermal treatments under various conditions at 80 °C or 100 °C for 24 hours.
In term of new claim 19, the process of Claim 1(b), wherein the adsorbent shaping methods are granulation or extrusion, adsorbent shaping methods of granulation or extrusion are most commonly used method and well-known to one ordinary skilled in the art.  The same method was used to make biomass raw material using a twin extruder, see “2.1. Biomass Raw Material” at page 32 of Sricharoenchaikul et al.
In term of new claim 20, wherein the biomass is derived from wood, bamboo, coconut husk, lignite, or rice husk, Sricharoenchaikul et al. teaches the biomass is derived from wood of physic nut waste, see “2.1. Biomass Raw Material” at page 32. 
Conclusions
Claims 1-20 are rejected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731